Title: To Thomas Jefferson from Clement Biddle, 7 August 1793
From: Biddle, Clement
To: Jefferson, Thomas



Sir
walnut Street 7 August 1793

Mr. LeMaigre and Mr: L. Crousillat having determined to send a pilot boat to Jamaica with the proofs of their property in the Vessels belonging to them and which have been captured and sent into that  Island by British privateers, they request the favour of You to furnish them with such Letters as you may think proper as well from yourself as from the British Minister to forward their Claims, as the Vessel will be ready to sail tomorrow. I am with great respect Your mo: Obedt. Very humble Servt

Clement Biddle

